Citation Nr: 1145000	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-32 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased disability rating for multiple sclerosis with fatigue, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to April 1997 and from October 2001 through August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDING OF FACT

For all periods relevant to this appeal, the Veteran's multiple sclerosis with fatigue has been productive of memory loss and inability to concentrate which is near-constant and restricts routine daily activities to less than 50 percent of the pre-illness level, and, which wax and wane and have caused 10 to 12 periods of incapacitation, each lasting up to five days in duration, per year; the Veteran's fatigue has not, however, resulted in almost complete restriction of routine daily activities and occasional inability to perform self-care.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for multiple sclerosis with fatigue have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.88b, Diagnostic Code 6354 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, a December 2006 letter notified the Veteran of the information and evidence needed to substantiate her claim for an increased disability rating for multiple sclerosis with fatigue.  In that letter, the Veteran was also notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess, 19 Vet. App. 473.  The Veteran's claim was subsequently adjudicated for the first time in a February 2007 rating decision.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.
 
In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  Her service treatment records, identified VA and private treatment records, statements, and claims submissions have been associated with the record.

Additionally, VA examinations were performed in December 2006 and November 2008 to determine the symptoms and severity of the Veteran's fatigue.  The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Significantly, neither the Veteran nor his representative has identified, nor does the record otherwise indicate, any additional existing evidence that has not been obtained and is necessary for a fair adjudication of the claims decided herein.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

A.  General Disability Rating Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Veteran's claim for an increased rating in this case was received by VA in October 2006, the Board's relevant focus is upon the evidence concerning the severity of her disabilities from October 2005 to the present.

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).

B.  Increased Disability Rating for Multiple Sclerosis with Fatigue

By the RO's most recent rating decision of November 2008, the Veteran has been assigned a disability rating of 60 percent for multiple sclerosis with fatigue, effective from November 3, 2004, and pursuant to 38 C.F.R. § 4.88b, Diagnostic Code (DC) 6354.

Under DC 6354, which provides the rating criteria for chronic fatigue syndrome and other analogous disorders, a 60 percent disability rating is assigned where the evidence shows debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level; or, which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A full 100 percent disability rating is in order for disability marked by debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.

Consistent with Schafrath, the Board has considered the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they have been expressly raised by the Veteran.  Schafrath, 1 Vet. App. 589.  In doing so, the Board does not find any other applicable diagnostic criteria for disabilities that are analogous to the Veteran's fatigue disorder.  Accordingly, the Veteran's service-connected multiple sclerosis with fatigue will be rated according to DC 6354.

The post-service private and VA treatment records from October 2005 to the present reflect various complaints of fatigue, but do not indicate any regular treatment for fatigue.  At a March 2005 VA medical center visit, the Veteran was found to be independent with mobility and her activities of daily living.  May 2005 private treatment records from Capitol Neurology reflect complaints of nighttime insomnia and daytime sleepiness.  A follow-up October 2005 record reflects ongoing complaints of fatigue.  Nonetheless, an examination at that time revealed that the Veteran was alert and oriented.

At a December 2006 VA examination, the Veteran reported cognitive dysfunction which she experienced during flare-ups of her headaches.  With regard to her fatigue, she stated that she experienced episodes lasting 24 hours or more during the week, particularly after injections of Avonex.  Despite the reported fatigue, she stated that occupationally, she was self-employed and owned a manicure business.  On examination, the Veteran was alert and oriented to place, person, and date.  She was able to recall her social security number.  During a mental status examination which was performed as part of the VA examination, the Veteran was observed as being neat, tidy, and cooperative, which would appear to indicate that the Veteran was able to meet her self-care needs.  Her speech was noted as being clear, audible, and rational and free of thought disorder.  Notably, the Veteran did not report any specific deficiencies of daily functioning or interference with her work.

At a March 2007 psychiatric evaluation at the VA medical center, the Veteran again reported fatigue.  Nonetheless, she reported that she was employed as a nail technician and that she had a good work record.  Further, a mental status examination revealed that the Veteran was well-oriented and that her memory was intact.  Her general fund of knowledge, judgment, and insight were good.

A May 2007 VA treatment record reflects that the Veteran admitted herself for emergency treatment for reported severe fatigue.  Nonetheless, there is no indication in that record as to any resulting functional or cognitive impairment.

Through statements submitted by the Veteran in October 2007 and January 2008, the Veteran asserted that she has experienced difficulty at her job due to her fatigue.  Nonetheless, she acknowledged in her January 2008 statement that she continued to work in her self-employed occupation and was not cutting her work hours.

At a March 2008 annual examination, also performed at the VA medical center, the Veteran denied having any fatigue.

In November 2008, the Veteran was afforded a second VA examination to assess the severity of her fatigue.  At that time, she reported that her fatigue had become worse over the years and that she felt tired all the time.  She related that she had very little energy to do things and that there were times when she spent five days a week in bed due to lethargy.  According to the Veteran, such episodes occurred once a month.  Nonetheless, she denied any hospitalization for her fatigue and stated that she did not actively treat her fatigue because she felt that she had good knowledge as to its origin.  The Veteran reported having 10 to 12 incapacitating episodes of fatigue over the prior 12 month period.  She stated that she felt fatigued after exercise, had been required to restrict 50 to 60 percent of her routine daily activities, and had cut her work hours from 45 hours to 15 hours per week.  She also reported that she is limited in her ability to do household chores and requires more time to complete tasks such as laundry and house cleaning.  She related constant confusion and inability to concentrate.

On examination, the examiner determined that the Veteran's fatigue was being manifested by memory loss, decreased concentration, decreased mobility, lack of stamina, weakness, and fatigue.  Due to such symptoms, the examiner opined, the Veteran was experiencing increased absenteeism at work.  The examiner determined further that effects of fatigue upon the Veteran's usual daily activities included inability to participate in sports; severe restriction of chores, exercise, and recreation; moderate restriction of shopping; and mild restriction of traveling.  The examiner determined, however, that the Veteran was unrestricted in feeding, bathing, dressing, and toileting.  Overall, the examiner opined that the Veteran's fatigue had reduced the Veteran's daily activity level to less than 50 percent of that activity level over the prior six month period.

Based upon the foregoing, the Board does not find that the overall disability picture presented by the evidence warrants a 100 percent disability rating for multiple sclerosis with fatigue under DC 6354.  In this regard, the evidence appears to indicate that the Veteran's fatigue may wax and wane, but in general is near-constant and is productive of cognitive impairment such as memory loss and inability to concentrate.  Nonetheless, there is no indication that it is of such severity that the Veteran has been almost completely restricted in her routine daily activities.  In this regard, the evidence objectively indicates that the Veteran has been able to continue shopping and traveling, albeit with mild to moderate restrictions.  Although the Veteran's fatigue clearly affects her ability to perform household chores such as cleaning and laundry, she appears to acknowledge that she is able to perform such chores even though she requires extra time to do so.  Certainly, there is no evidence that the Veteran's fatigue has rendered her even occasionally incapable of performing self-care.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1) to determine whether consideration of an extra-schedular rating is warranted in this case.  In doing so, the Board finds that the record does not show that the Veteran's multiple sclerosis with fatigue is so exceptional or unusual as to warrant the assignment of a higher disability rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the veteran's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case, however, does not show that the available schedular evaluation for the Veteran's fatigue is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under DC 6354, however, the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate.

The Board also observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."   The record does not show that the Veteran has required frequent hospitalization for her fatigue.  Although the Veteran has reported the occurrences of approximately one incapacitating episode of fatigue per month which lasted approximately five days at a time, such periods of incapacitation are encapsulated by the assigned 60 percent disability rating under DC 6354.  In this regard, the Board notes that periods of incapacitation of at least six weeks total duration are in fact an express criteria for a 60 percent disability rating.  Further, the record shows that the Veteran has been continuously employed as a nail technician, and despite the Veteran's assertion at her November 2008 VA examination that she has been required to cut her work hours, there is no indication that her fatigue has interfered with her employment to a degree that is over and above that which is already contemplated in the assigned 60 percent schedular disability rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected multiple sclerosis with fatigue under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Additionally, the Board also finds that there is no basis for "staged" ratings in this case.  Rather, the extent of the Veteran's disabilities, which have been shown upon examination, are fully contemplated by the initial disability ratings assigned.

In view of the foregoing, the Veteran is not entitled to a disability rating higher than 60 percent for multiple sclerosis with fatigue.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an increased disability rating for multiple sclerosis with fatigue, currently rated as 60 percent disabling, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


